Citation Nr: 0310700	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-12 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

What rating is warranted for a chronic low back disorder 
involving postoperative residuals of a left L4-5 foraminotomy 
and sensory deficits of the left lower extremity from June 
23, 1998?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, granting service 
connection for a low back disorder and assigning a rating of 
40 percent for such disability, effective from June 1998.  In 
a May 2002 memorandum to its case development unit, the Board 
sought further evidentiary development of this matter and the 
case has since been returned to the undersigned for 
additional review.  

In an April 2003 VA medical examination report the issue of 
entitlement to a total disability evaluation for compensation 
based on individual unemployability is raised.  This matter 
has not been addressed by the RO.  Therefore, it is referred 
to the RO for initial consideration.


REMAND

As noted, in May 2002, the Board ordered further development 
in this case without remanding the matter to the RO.  That 
development was ordered pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to 
be invalid by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Principi, 
No. 02-7304 (Fed. Cir. May 1, 2003).  Hence, this case must 
be remanded for further development and review of evidence 
initially developed by the Board.  

In addition, medical input is needed in follow-up to the 
April 2003 VA orthopedic examination conducted, and a 
neurological evaluation is likewise needed, in part because 
of a recent change in the criteria for the rating of 
intervertebral disc disease (IDD), effectuated on September 
23, 2002, see 67 Fed. Reg. 54345 (2002).

From a procedural standpoint, it also is not evident that the 
veteran has been duly informed of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), or its implementing 
regulations, or that VA has complied fully with its 
provisions in this instance.  Nor has the veteran been 
advised of the aforementioned changes to the rating criteria 
for IDD and the RO has not adjudicated this matter under 
those new criteria.  Also, this matter has not been 
considered by the RO under the holding of the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found).  Lastly, an opinion offered by a VA examiner in April 
2003 as to the veteran's employability is found to raise the 
issue of entitlement to an extraschedular evaluation of 
increased disability, a matter which is inherent to the issue 
now before the Board and one not previously addressed by the 
RO.  Hence, further actions as to the foregoing items are in 
order.

In order to complete necessary procedural and evidentiary 
development, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issues of the 
veteran's entitlement to a schedular and 
extraschedular rating in excess of 40 
percent for his service-connected low 
back disorder.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), as well as 
the implementing regulations, are fully 
complied with and satisfied.  This 
includes notifying the veteran in writing 
of what evidence, if any, will be 
obtained by him and what evidence, if 
any, will be retrieved by VA.  See 
Charles v. Principi, 16 Vet. App. 370 
(2002).

2.  By the same letter, the RO should 
also advise the veteran of the evidence 
needed to substantiate his claim for a 
schedular or extraschedular evaluation in 
excess of 40 percent for his service-
connected low back disorder, to include 
those pertinent rating criteria in effect 
prior to and on and after September 23, 
2003, regarding IDD.  He should also be 
instructed of his right to submit any 
additional argument and/or evidence in 
support of such claim.  That evidence may 
be of a lay or medical variety, including 
but not limited to records or opinions 
from medical professionals denoting the 
existence of a pronounced IDD, an IDD 
process that results in incapacitating 
episodes lasting a total of at least six 
weeks within a 12-month span, or the 
impact of the veteran's low back disorder 
upon his ability to perform employment.  
Evidence in support of an extraschedular 
evaluation should reflect a marked 
interference with employment attributable 
to the low back disability or the need 
for frequent periods of hospital care 
because of the low back disorder.  

3.  The RO should return the claims 
folders and the April 10, 2003 VA medical 
examination report to the same VA 
examiner, for the preparation of an 
addendum to the report.  If additional 
examination is found to be necessary for 
preparation of an addendum, or in the 
event that such examiner is unavailable, 
further orthopedic evaluation of the 
veteran must be undertaken.  Otherwise, 
ask that the April 2003 examiner provide 
respond to the following questions:

(a)  What degree of relief from 
symptoms associated with the 
veteran's service-connected low 
back disorder does he 
experience.  In particular, is 
it at least as likely as not 
that the veteran achieves only 
little intermittent relief from 
his service-connected low back 
disorder?

(b)  During the prior twelve 
months, is it at least as 
likely as not that the veteran 
has experienced incapacitating 
episodes (i.e., a period of 
acute signs and symptoms due to 
intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician and 
treatment by a physician) 
having a total duration of at 
least six weeks?

(c)  Is it at least as likely 
as not that the veteran's 
service-connected low back 
disorder results in a 
disability picture more closely 
approximating a pronounced 
degree of impairment, as 
opposed to a severe level of 
impairment.  If so, why?  If 
not, why not?

Use by the physician of the 
italicized standard of proof in 
responding to the foregoing is 
required.

5.  The RO should arrange for the veteran 
to undergo a VA neurological examination 
in order to determine the degree of 
severity of his service-connected low 
back disorder.  The claims folders in 
their entirety are to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  The examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation to 
include all diagnostic testing deemed 
warranted by the examiner.  All pertinent 
diagnoses are to be set forth.

Specific findings as to the following are 
requested:

(a)  Identify whether there is 
present or absent objective 
signs of low back pain 
attributable to the veteran's 
service-connected low back 
disorder and whether such pain, 
if any, could significantly 
limit functional ability during 
flare-ups or when the affected 
part is used repeatedly over a 
period of time.  This 
determination should, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss due to 
pain on use or during flare-
ups.  

(b)  Determine whether there is 
present or absent weakened 
movement, painful motion, 
excess fatigability, or 
incoordination of the low back 
that is attributable to the 
service-connected disc 
syndrome.  If feasible, any 
such determination should also 
be expressed in terms of the 
degree of additional range of 
motion loss due to any weakened 
or painful movement, excess 
fatigability, or 
incoordination.

6.  Lastly, the RO should adjudicate the 
issue of entitlement to a schedular or 
extraschedular rating in excess of 40 
percent for a chronic low back disorder 
manifested by postoperative residuals of 
a left L4-5 foraminotomy and sensory 
deficits of the left lower extremity, for 
the period from June 23, 1998, to the 
present, on the basis of all the evidence 
on file and all governing legal 
authority, including the VCAA; Fenderson; 
and the rating criteria for IDD in effect 
prior to and on September 23, 2002.  If 
any benefit sought on appeal continues to 
be denied, the veteran must be provided 
with a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  Full 
compliance with the provisions of 
Charles, is mandatory.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  . Stegall v. West, 11 Vet. 
App. 268 (1998).  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


